IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 12, 2007
                                     No. 06-50900
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

PROCOPIO RAMIREZ-GOMEZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 2:05-CR-1129-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Appealing the Judgment in a Criminal Case, Procopio Ramirez-Gomez
(Ramirez)      raises    arguments       that    he    concedes      are    foreclosed     by
Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998), which held that
8 U.S.C. § 1326(b)(2) is a penalty provision and not a separate criminal offense.
See United States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition
for cert. filed (Aug. 28, 2007) (No. 07-6202). Ramirez has served his term of
incarceration and has been removed from the United States. Ramirez also raises
arguments that he concedes are foreclosed by United States v. Rosenbaum-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-50900

Alanis, 483 F.3d 381, 383 (5th Cir.), petition for cert. filed, (June 25, 2007) (No.
06-12082), which held that an appeal of a sentence is moot when the appellant
has been removed and is barred from entering the United States.                The
Government’s motion for summary affirmance is DENIED.               The appeal is
DISMISSED.